DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on October 25th, 2022, amended claims 1-4 and 6-13 and new claim 23 are entered. Claim 22 is canceled.
Response to Arguments
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 112(b) in Claim 12 has been fully considered. The rejection is withdrawn in view of the amendment.
Applicant's arguments, filed on October 25th, 2022, with respect to the rejection of claims 1-4, 6-16, 18-21 and 23 under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment.
At Pg. 11 of the Reply, Applicant argues that the amendments have integrated any judicial exception into a practical application of a wearable device. Applicant further argues that “the value of the estimated blood pressure that is presented to the user via the display, is not a random number, but is a meaningful value which is obtained via the claimed operations”. Examiner would like to clarify that they have never stated that the value presented on the display was ever “a random number”. Examiner has just considered this as insignificant extra-solution activity in the form of a data-output step, which does not add a meaningful limitation to the claimed invention.
At Pg. 12 of the Reply, Applicant argues that the claimed operations “improve the accuracy in the blood pressure estimation and therefore the combination of the claimed operations and the structural elements of the memory, the processor, and the display incorporate the alleged abstract idea into a practical application” while citing [0073] of the Applicant’s Specification. Examiner respectfully disagrees. [0073] of the Applicant’s Specification does no more than disclose factors that could affect the accuracy of blood pressure estimation (such as relationships between SBP, DBP, and MAP, or changes in CO or TPR due to high intensity exercise). The instant claims do not pertain to an improvement to technology or computer functionality. Rather, the claims pertain to implementing the identified mental processes / mathematical relationships (blood pressure estimation while considering the effect of external influence) on generically recited processors. The recited hardware processors are generic processors configured to perform the Abstract Idea and pre-solution data gathering, the display device is a generic device configured to display a value, and the memory device is a generic component system is configured to store a value.
At Pg. 13 of the Reply, Applicant argues that Claim 23 integrates the alleged abstract idea to a practical application by including the additional element of “the display”.  Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the display. This element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing information based on whether data falls in or outside of a predetermined range) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As mentioned, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. 
Regardless of the new amendments, the claims still recite mathematical concepts / mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of a processor and medium does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
Furthermore, as noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions ….”  MPEP 2106.05(g).  The claimed output device reports the results of the mathematical analysis.  The output device does not integrate the abstract idea into a practical application.  The claims do not apply the second exercise solution, which is obtained via the judicial exception, to a particular machine.  Rather, the data is merely output in a post-solution step.
The addition of the “memory” does not add a meaningful limitation to the method as it merely adds data-gathering to perform the abstract ideas.  With or without the claimed abstract idea, the memory gathers data the same. Therefore, it is unclear how there can be an improvement to the technology.  
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, sensors, and hardware storage perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-16, 18-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a memory configured to store an initial value of a first feature extracted from a reference bio-signal at a calibration time and an initial value of a second feature extracted from the reference bio-signal at the calibration time…
a bio-signal measurer comprising at least one of a photoplethysmogram (PPG) sensor, an electrocardiography (ECG) sensor, an electromyography (EMG) sensor, and a ballistocardiogram (BCG) sensor to measure a bio-signal from a user when the wearable device is worn by the user; 
a processor configured to, when the wearable device is worn by the user, extract the first feature and the second feature from the bio-signal at an extraction time after the calibration time, 
estimate changes in the first feature and the second feature which have occurred during a time period from the calibration time to the extraction time, and 
estimate a blood pressure based on the changes in the first feature and the second feature; and 
a display configured to provide the estimated blood pressure,
wherein the processor is further configured to calculate a first difference between the initial value of the first feature at the calibration time stored in the memory and a changed value of the first feature at the extraction time, 
calculate a second difference between the initial value of the second feature at the calibration time stored in the memory and a changed value of the second feature at the extraction time, 
calculate a product of the first difference and the second difference, and 
estimate the blood pressure based on a weighted sum of the first difference, the second difference, and the product of the first difference and the second difference.
Independent Claim 13 recites:
reading an initial value of a first feature extracted from a reference bio-signal at a calibration time and an initial value of a second feature extracted from the reference bio-signal at the calibration time from a memory; and
when the wearable device is worn by an object,
acquiring a bio-signal of the object;
extracting the first feature and the second feature from the bio-signal at an extraction time after the calibration time; 
estimating changes in the first feature and the second feature which have occurred during a time period from the calibration time to the extraction time; 
estimating a blood pressure based on the changes in the first feature and the second feature; and
displaying the estimated blood pressure via a display of the wearable device, 5

wherein the estimating the changes comprises calculating a first difference between the initial value of the first feature at the calibration time and a changed value of the first feature at the extraction time, 
calculating a second difference between the initial value of the second feature at the calibration time and a changed value of the second feature at the extraction time, and 
calculating a product of the first difference and the second difference, and 
wherein the estimating the blood pressure comprises estimating the blood pressure based on a weighted sum of the first difference, the second difference, and the product of the first difference and the second difference.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of extracting, estimating, and calculating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “extracting the first feature and the second feature” in independent Claim 1 is completed by the mathematical analysis of characteristic points on the pulse wave signal, which are further explained in paragraphs [0078-0087] and Figure 4 of the specification. The step of “estimating changes in the first feature and the second feature” and “estimating a blood pressure based on the changes in the first feature and the second feature” in independent Claim 1 is based on mathematical relationships that quantify bio-signal data. Referring to paragraphs [0096-0097], [0100], [0103] of the specification, Equations 2-5 are utilized for feature changes and blood pressure estimation. The steps of “calculating a first difference…calculating a second difference…calculating a product of the first difference and the second difference” in independent Claim 1 are based on mathematical relationships that require subtraction and multiplication of bio-signal data. Referring to paragraph [0071] of the specification, Equation 1 is utilized to compute mean arterial pressure by multiplying the two features.
The claimed steps of extracting, estimating, and calculating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for blood pressure estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-4, 6-16, and 18-22 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting, estimating, and calculating merely invoke a computer as a tool.
The data-gathering step (reading, acquiring) and data-output step (displaying) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for extracting, estimating, and calculating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate blood pressure. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for extracting, estimating, and calculating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, medium, memory, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0067-0070] and [0126-0128]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. extracting, estimating, and calculating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791      
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791